Citation Nr: 1201596	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  08-03 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic dental disability.

2.  Entitlement to service connection for a chronic eye disability.

3.  Entitlement to service connection for a leg cramp disability.

4.  Entitlement to service connection for a headache disability.

5.  Entitlement to service connection for chronic or frequent colds.

6.  Entitlement to service connection for a dizziness and fainting disability.

7.  Entitlement to service connection for a chronic disability manifested by chest pain and pressure.

8.  Entitlement to service connection for a chronic disability of unspecified joints.

9.  Entitlement to service connection for degenerative disc disease of the thoracolumbar spine.

10.  Entitlement to service connection for degenerative disc disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active service from January 1973 to August 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of September 2007 and September 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In the September 2007 decision, the RO denied service connection for a chronic dental disability, a leg cramp disability, a headache disability, chronic or frequent colds, a dizziness and fainting disability, a chronic eye disability, a chronic disability manifested by chest pain and pressure and for a chronic disability of unspecified joints.

In the September 2008 decision, the RO denied service connection for degenerative disc disease of the thoracolumbar and cervical spine.

A videoconference hearing was held at the Columbia, South Carolina RO in November 2011 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record. 

The issues of entitlement to service connection for a chronic dental disability, a chronic eye disability, chronic or frequent colds, a dizziness and fainting disability, a chronic disability manifested by chest pain and pressure, a chronic disability of unspecified joints, degenerative disc disease of the thoracolumbar spine and degenerative disc disease of the cervical spine are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence shows that the Veteran's leg cramp disability, which manifested first several years after his service separation, is not related to active service.

2.  The Veteran does not have a current headache disability.


CONCLUSIONS OF LAW

1.  A leg cramp disability was not incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.  A headache disability was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this appeal, the RO provided notice to the Veteran in a February 2007 letter, prior to the date of the issuance of the appealed September 2007 rating decision.  The February 2007 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA treatment records and the reports of November 2007 VA examinations.  Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf as well as the Veteran's November 2011 hearing testimony.  The Board finds that no additional RO action to further develop the record on the claim is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 


I.  A Leg Cramp Disability

Factual Background and Analysis

The Veteran's service treatment records note that he presented with complaints related to symptoms involving his legs on multiple occasions.  On his February 1974 Report of Medical History, the Veteran noted that he had a history of cramps in his legs.

The Veteran underwent a VA examination in November 2007.  The diagnosis was left quadriceps spasms due to radiculopathy and paravertebral muscle spasms.  Problems associated with the diagnosis included left leg thigh muscle cramps.  The examiner determined that it was less likely than not that the Veteran's leg condition was related to military service.  The examiner noted that after reviewing the Veteran's claims folders, including the service treatment records, the only references to his left lower extremity were a self-limited episode of left leg pain in 1973 and a left foot laceration sustained in a 1974 motor vehicle accident.  His post-service records only show treatment for his left lower extremity recently.

Based upon the evidence of record, the Board finds the Veteran's left leg disability is not shown to have been incurred as a result of any established event, injury, or disease during active service.  

There is a current diagnosis of left quadriceps spasms due to radiculopathy and paravertebral muscle spasms; hence, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

The Board notes in that regard that while the Veteran's service treatment records demonstrate complaints of left leg cramps, they were negative for any or diagnoses of any chronic left leg disorders.  He was also not diagnosed with a left leg disorder until many years after service.  This time lapse between the conclusion of his military service and the onset of his symptoms provides compelling evidence against his claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Veteran has also failed to show continuity of symptomatology during the many years since service to otherwise support this claim.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

Moreover, the only opinion addressing the etiology of the Veteran's left leg disability weighs against the claim. The November 2007 VA examiner reviewed the claims file and examined the Veteran when determining that the Veteran's left leg condition was not related to his time in service.  The examiner noted that the only references to the Veteran's left lower extremity were a self-limited episode of left leg pain in 1973 and a left foot laceration sustained in a 1974 motor vehicle accident and that his post-service records only show treatment for his left lower extremity recently.  This opinion constitutes the only opinion to address the relationship between the Veteran's current left leg condition and service, and neither the Veteran nor his representative has identified, presented, or alluded to the existence of a contrary medical opinion- i.e., one that, in fact, establishes a relationship between a left leg disability and service.

As there is no competent opinion linking the current disability to service, the preponderance of the evidence is, therefore, against the claim for entitlement to service connection for a left leg cramp disability.







II.  Headaches

Factual Background and Analysis

On his February 1974 Report of Medical History, the Veteran noted that he had a history of frequent or severe headaches.

The Veteran underwent a VA neurological examination in November 2007.  The examiner noted that the Veteran's service treatment records were negative for headaches but that his self-reported history at the time of discharge noted frequent and severe headaches.  The examiner noted that the Veteran complained of a headache.  However, there was no clear evidence that the Veteran's headache was chronic.  There was also no clear evidence that his headache was incapacitating in any way.  The neurological examination was normal and there was no neurologic diagnosis appropriate at the time.

In this case, the Veteran's service treatment records clearly show that the Veteran had reports of headaches in service.  However, these complaints appeared to be acute as the Veteran received no additional treatment in service and there were no diagnoses or complaints in service related to his headaches since that time.

Furthermore, a review of the record is negative for any current headache disability.  Specifically, the November 2007 VA examiner determined that there was no clear evidence that the Veteran's headache was chronic and his neurological examination was normal.  Given the absence of any diagnosed headache disability, service connection is not warranted.

Congress has specifically limited entitlement to service- connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). Consequently, service connection for a headache disability is denied because the medical evidence fails to establish the Veteran has a current headache disability for which service connection may be granted.  The weight of the evidence is against a grant of service connection.  As such, the benefit of the doubt rule is not for application and the claim is denied.  See 38 U.S.C.A. § 5107(b).

In summary, the Veteran asserts that he has a headache disability that is related to his service.  However, considering the record, to include statements and testimony made by the Veteran, the Board finds that the preponderance of the evidence is clearly against the claim of service connection for a headache disability, and thus the criteria for service connection have not been met.


III.  All Disabilities

The Board has accordingly considered the lay evidence offered by the Veteran to VA in which he asserted his belief that his leg cramp and headache disabilities are related to service.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, supra.

To the extent that the Veteran's assertions are offered to establish a relationship between current claimed disabilities and service, such evidence must fail.  The matter of medical etiology, or relationship-the matter on which these claims turn-is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, supra.  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Moreover, to the extent that the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted to enable a lay person to speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg, the question of causation regarding the leg cramp disability and the question of a current diagnosis regarding the headache disability, involve a more complex relationship that the Veteran is not competent to address.

Hence, the lay assertions in this regard have no probative value.


ORDER

Entitlement to service connection for a leg cramp disability is denied.

Entitlement to service connection for a headache disability is denied. 


REMAND

One of the matters the Board must address is which issue or issues are properly before it at this time.  Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the veteran.  In essence, the following sequence is required:  There must be a decision by the RO, the veteran must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the veteran, and finally the veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely- filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

In the September 2008 decision, the RO denied service connection for degenerative disc disease of the thoracolumbar and cervical spine.  While the Veteran submitted a statement in November 2008 expressing disagreement with that decision, it appears that no subsequent statement of the case was ever issued with regard to these issues.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the RO that this issue remains pending in appellate status (see 38 C.F.R. § 3.160(c)) and requires further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy that these claims are not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal.  The Board's actions regarding this issue are taken to fulfill the requirements of the Court in Manlincon. 

Regarding the remaining claims, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Regarding the Veteran's claim for a dental disability, the Veteran contends that he had tooth extractions and bleeding of the gums during service.  In his February 1974 Report of Medical history, he noted that he a history of severe tooth or gum trouble.   He also testified that he continues to have gum problems and that he was going to receive treatment at the VA where they would "drill the bases" of his gums.

VA compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150.  The types of dental conditions covered are: loss of teeth due to bone loss of the body of the maxilla or the mandible due to trauma or disease such as osteomyelitis, but not periodontal disease.  See 38 C.F.R. §§ 4.150, Diagnostic Code 9913; 17.161(a) (2011).  Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal (i.e., gum) disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  See 38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 3.381, 17.161 (2011).  The rating activity should consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in line of duty during active service and, when applicable, to determine whether the condition is due to combat or other in-service trauma, or whether the Veteran was interned as a prisoner of war.  See 38 C.F.R. § 3.381(b) (2011). 

Based on the current record, it remains unclear whether the Veteran is diagnosed with a dental condition for which disability compensation may be provided; specifically, loss of teeth due to bone loss of the body of the maxilla or the mandible due to trauma or disease such as osteomyelitis, but not periodontal disease.  See 38 C.F.R. §§ 4.150, Diagnostic Code 9913; 17.161(a) (2011).  Thus, a remand is required so that a VA dental examination can be conducted.

Additionally, the Veteran testified that he was to receive VA dental treatment in the near future.  However, there are currently no records regarding the Veteran's recent dental treatment as the most recent records are from November 2008.

Therefore, it appears that additional records pertaining to the Veteran's diagnosis and treatment for a possible dental disorder may exist.  There is no documentation in the claims file indicating that any attempt was made to obtain these records from the Columbia, South Carolina VA Medical Center (VAMC), and therefore, a remand is warranted.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the Secretary, and must be considered if the material could be determinative of the claim).

VA has a duty to make reasonable efforts to assist claimants in obtaining relevant evidence that the claimant has sufficiently identified.  38 U.S.C.A. § 5103A (b)(c); 38 C.F.R. § 3.159(c).  Whenever VA attempts to obtain records from a Federal department or agency, the efforts shall continue until the record are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain the records would be futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).

Regarding the Veteran's claim for a chronic eye disability, the Veteran contends that he has a current eye disability which includes watery eyes as a result of his service, to include exposure to cold weather while serving in Germany.  In his February 1974 Report of Medical history, he noted that he a history of eye trouble.  Thus, a VA eye examination is needed to determine whether the Veteran has a current eye disability and whether it is related to his service.

Additionally, the Veteran testified that he received VA treatment for his eyes the day before his November 8, 2011 Board hearing.  However, there are currently no records regarding the Veteran's November 2011 eye treatment as the most recent records are from November 2008.

Therefore, it appears that additional records pertaining to the Veteran's diagnosis and treatment for a possible eye disability may exist.  There is no documentation in the claims file indicating that any attempt was made to obtain these records from the Columbia, South Carolina VAMC, and therefore, a remand is warranted.  See Dunn; supra; Bell;supra.

Regarding the Veteran's claims for chronic or frequent colds and a dizziness and fainting disability, the Veteran contends that he has these current disabilities as a result of his service, to include exposure to cold weather while serving in Germany.  In his February 1974 Report of Medical history, he noted that he a history of chronic or frequent colds and dizziness or fainting spells.  He testified that during his service which included exposure to the cold in Germany, he often got colds which included symptoms of dizziness and fainting.  

The record demonstrates that the Veteran has been diagnosed with acute sinusitis in the past.  The Board notes that the Veteran has not been afforded a VA examination in order to determine the nature and etiology of his claimed disabilities of chronic or frequent colds and dizziness or fainting spells.  

An examination is needed so that a medical professional can express an opinion based on a review of the record and consideration of a complete history as to whether there is a current disability of chronic or frequent colds and dizziness or fainting spells related to service, to include as a residual of cold exposure. 

Regarding his chronic disability manifested by chest pain and pressure, the Veteran contends that he has this current disability a result of his service, to include exposure to cold weather while serving in Germany.  In his February 1974 Report of Medical history, he noted that he a history of pain or pressure in his chest.  Additionally, in an April 1973 service treatment record, the Veteran presented with complaints of chest pain.

The record demonstrates that the Veteran has been diagnosed with restricted lung disease.  The Board notes that the Veteran has not been afforded a VA examination in order to determine the nature and etiology of his claimed chronic disability manifested by chest pain and pressure.  

Given the facts noted above, the Board finds that the evidence currently of record is insufficient to resolve the claim for service connection for a chronic disability manifested by chest pain and pressure, and that a further medical examination and opinion in connection with this claim is warranted.  

Regarding the claim for a chronic disability of unspecified joints, the Veteran's service treatment records demonstrate that he reported leg and knee pain.  A July 1973 treatment record noted a diagnosis of "questionable Osgood-Schlatter disease".  The Veteran was also involved in a motor vehicle accident in 1974.

The Veteran underwent a VA examination in November 2007.  The Veteran claimed that he was not properly diagnosed with a left knee disability during his service and that since his in-service motor vehicle accident, he had experienced knee pain.  The diagnosis was bilateral chondromalacia of the knees.  The Veteran also reported bilateral hip pain with radiation from his lower back.  The diagnosis was slight degenerative joint disease of the hips. While the examiner determined that the Veteran's bilateral slight degenerative joint disease of the bilateral hips was less likely than not related to his military service, he did not provide a specific etiology for the diagnosed bilateral chondromalacia of the knees.

Based on the above, which includes the Veteran's lay statements of a continuity of symptomatology, the Board finds that the evidence currently of record is insufficient to resolve the claim for service connection for a chronic disability of unspecified joints and that further medical examination and opinions in connection with this claim is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records including all outstanding medical records from November 2008 to the present from the Columbia, South Carolina VAMC.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The RO should issue a statement of the case to the Veteran addressing the matters of entitlement to service connection for degenerative disc disease of the thoracolumbar spine and entitlement to service connection for degenerative disc disease of the cervical spine, including citation to all relevant law and regulation pertinent to these claims.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, these issues are to be returned to the Board for further appellate consideration, if otherwise in order.

3.  The Veteran should be scheduled to undergo a VA dental examination.  The Veteran's claims folder and a copy of this REMAND should be provided to the examiner for review prior to completion of the examination.  Moreover, a notation to the effect that this record review took place must be included in the examination report.  All indicated studies, tests, and evaluations should be performed.  All pertinent symptomatology and findings should be reported in detail. 

The VA examiner should identify the Veteran's current dental disabilities and should specifically indicate whether the Veteran has loss of teeth due to trauma or disease.  The examiner should also render an opinion, based on the entire medical history, as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's currently diagnosed dental disabilities are a result of an incident in service.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The Veteran should be provided an examination by an appropriate VA physician to evaluate the etiology of any current eye disorder.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examiner should provide a summary of the pertinent treatment records, including the Veteran's service treatment records.  Thereafter, an opinion should be provided as to whether there is at least a 50 percent probability or greater (at least as likely as not) that the Veteran developed an eye disability as a result of a verified event during active service, to include as a residual to cold exposure.  Adequate reasons and bases are to be provided with the opinion.

5.  The Veteran should be provided an examination by an appropriate VA physician to evaluate the etiology of any current chronic or frequent cold disability.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examiner should provide a summary of the pertinent treatment records, including the Veteran's service treatment records.  Thereafter, an opinion should be provided as to whether there is at least a 50 percent probability or greater (at least as likely as not) that the Veteran developed a chronic or frequent cold disability as a result of a verified event during active service, to include as a residual to cold exposure.  Adequate reasons and bases are to be provided with the opinion.

6.  The Veteran should be provided an examination by an appropriate VA physician to evaluate the etiology of any current dizziness and fainting disability.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examiner should provide a summary of the pertinent treatment records, including the Veteran's service treatment records.  Thereafter, an opinion should be provided as to whether there is at least a 50 percent probability or greater (at least as likely as not) that the Veteran developed a dizziness and fainting disability as a result of a verified event during active service, to include as a residual to cold exposure.  Adequate reasons and bases are to be provided with the opinion.

7.  The Veteran should be provided an examination by an appropriate VA physician to evaluate the etiology of any current chronic disability manifested by chest pain and pressure.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examiner should provide a summary of the pertinent treatment records, including the Veteran's service treatment records.  Thereafter, an opinion should be provided as to whether there is at least a 50 percent probability or greater (at least as likely as not) that the Veteran developed a chronic disability manifested by chest pain and pressure as a result of a verified event during active service, to include as a residual to cold exposure.  Adequate reasons and bases are to be provided with the opinion.

8.  The Veteran should be provided an examination by an appropriate VA physician to evaluate the etiology of any current chronic disability of unspecified joints.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examiner should provide a summary of the pertinent treatment records, including the Veteran's service treatment records.  Thereafter, an opinion should be provided as to whether there is at least a 50 percent probability or greater (at least as likely as not) that the Veteran developed a chronic disability, specifically chondromalacia of the bilateral knees, as a result of a verified event during active service, to include as a residual to cold exposure.  Adequate reasons and bases are to be provided with the opinion.

9.  Following the completion of any additional development deemed to be required, re-adjudicate the claims.  If any of the claims remain denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


